DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.


Information Disclosure Statement
Applicant is reminded to provide a copy of every document mentioned in the IDS as mentioned in the previous office action. 
 

Response to Amendment
The amendments filed on September 20, 2022 have been entered
Claims 1, 8-10, and 16 have been amended.
Claims 6-7, and 19-20 have been cancelled.
Claims 21-24 have been added.

Response to Arguments
Applicant’s arguments filed on September 20, 2022 have been fully considered but not persuasive.

Applicant’s first argument:
As indicated above, independent claim 1 has been amended to recite "receive one or more network behavior parameters for a network path between the sender and the receiver, the network path including multiple different communication paths between the sender and the receiver via the network environment" and further "the network path simulator being configured to model the network path as a single bottleneck path representative of the multiple different communication paths between the sender and the receiver and based on the one or more network behavior parameters including the estimated cross traffic load." Support for the amended subject matter is found in at least ¶¶ [0021], [0055] and FIG. 3A of Applicant's originally filed application. Applicant submits that the combination of Ma in view of Avci does not teach or suggest this subject matter recited by currently amended independent claim 1, and similarly recited by currently amended independent claim 16.
As a first example, the combination of prior art references does not teach or suggest subject matter related to receiving network behavior parameter(s) for a network path where "the network path include[es] multiple different communication paths between the sender and the receiver via the network environment." In contrast, Ma describes a topography framework that receives a set of end-to-end path measurements with respect to some node pairs, and outputs predicted path performance metrics for all unmeasured node pairs. Id., [0007]. Ma further describes path performance metrics for a subset of node pairs (id. at [0021]), and that a path performance metric along a path between nodes may include path congestion level and bandwidth, which is determined by the most problematic link on a path. Id. at [0023]. None of this description of the topology framework in Ma, however, specifically teaches or suggests the recited "network path including multiple different communication paths between the sender and the receiver via the network environment," as recited by currently amended independent claim 1.

The addition of Avci does not overcome this deficiency of Ma to teach or suggest the concept of receiving network behavior parameter(s) for a network path where "the network path include[es] multiple different communication paths between the sender and the receiver via the network environment." In contrast, while Avci relates to observing and analyzing traffic flows to build optimized forwarding rules and further emulating a forwarding plane of an information centric network (ICN) to measure the impact of alternative paths of the traffic flows differently from active traffic flows in the forwarding plane (See Avci at ¶ [0022]), nothing in Avci specifically teaches or suggests this concept of receiving or otherwise obtaining network behavior parameter(s) for a network path where "the network path include[es] multiple different communication paths between the sender and the receiver via the network environment," as recited by currently amended independent claim 1.
As a second example, neither Ma nor Avci describes subject matter related to "[a] network path simulator being configured to model the network path as a single bottleneck path representative of the multiple different communication paths between the sender and the receiver and based on the one or more network behavior parameters including the estimated cross traffic load." Indeed, as discussed in the interview, neither Ma nor Avci provides any mention about network conditions or network parameters being modeled as a "single bottleneck path representative of the multiple different communication paths between the sender and the receive," as recited by currently amended independent claim 1. 
Because neither Ma nor Avci teaches or suggests either of the above-limitations, Applicant submits that independent claim 1 is allowable over the proposed combination of prior art references. Applicant notes that independent claim 16 has been amended to recite similarly distinguishable subject matter over Ma and Avci for at least similar reasons discussed above in connection with independent claim 1. Each of 2-3 and 5 depend from claim 1 and incorporate the subject matter of independent claim 1. Accordingly, these claims are also allowable over the proposed combination of prior art references. 
Examiner’s response to applicant’s first argument:
Examiner respectfully disagrees. Applicant argues that Ma, and Ma in view Avci do not teach or suggest the new subject matter introduced in claims 1 and 16 “the network path including multiple different communication paths between the sender and the receiver via the network environment" and "the network path simulator being configured to model the network path as a single bottleneck path representative of the multiple different communication paths between the sender and the receiver and based on the one or more network behavior parameters including the estimated cross traffic load." without providing additional details in the claims, however as presented below a new art (“Mahadevan”, US 20160380892 A1) has been introduced to teach this subject matter  ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes.) ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes. the network analyzer 188 can aggregate all of the measurements for all of the routes through the transmission network 114 (a) between the entry and egress nodes.)([0047-0053] , multiple paths, the network analyzer 188 generates a network topology model and analyzes the processed data to assign one or more quality scores to portions of the network topology model based on the processed data). Additionally, Mahadevan is in the same field of the instant application.

Applicant’s second argument:
Claims 10, 13, and 15 were rejected under 35 U.S.C. § 103 as being unpatentable over Ma in view of Avci, and further in view of Chen. As noted above, claim 10 has been amended to recite "generating a network path machine learning model that simulates network behavior parameters affecting communications between a given sender and a given receiver by modeling multiple different paths between the given sender and the given receiver as a single bottleneck path between the given sender and the given receiver and based on trace information derived from the collection of packet traces for the plurality of communications and the estimated cross- traffic load" and further "generating an estimated output for a packet time series sent from a sender to a receiver via a network path modeled as a single bottleneck path representative of multiple different communication paths between the sender and the receiver by utilizing the network path machine learning model." Support for this amendment is found in at least ¶¶ [0021], [0055] and FIG. 3A of Applicant's originally filed application. 
Applicant notes that this amendment, while different from the amendments made to independent claim 1 and 16, recite similar subject matter related to "modeling multiple different paths between the given sender and the given receiver as a single bottleneck path between the given sender and the given receiver" and further that a network path is "modeled as a single bottleneck path representative of multiple different communication paths between the sender and the receiver." Accordingly, Applicant submits that the proposed combination of prior art references does not teach or suggest the subject matter recited by currently amended independent claim 10 for at least similar reasons as discussed above in connection with independent claims 1 and 16. As such, Applicant submits that claim 10 is allowable for at least similar reasons discussed above in connection with independent claims 1 and 16. Claims 13 and 15, which depend from claim 10, are similarly allowable for at least similar reasons as independent claim 10. 



Examiner’s response to applicant’s second argument:
Examiner respectfully disagrees. Applicant argues that Ma, and Ma in view Avci do not teach or suggest the new subject matter introduced in claim 10 "generating a network path machine learning model that simulates network behavior parameters affecting communications between a given sender and a given receiver by modeling multiple different paths between the given sender and the given receiver as a single bottleneck path between the given sender and the given receiver and based on trace information derived from the collection of packet traces for the plurality of communications and the estimated cross- traffic load" "generating an estimated output for a packet time series sent from a sender to a receiver via a network path modeled as a single bottleneck path representative of multiple different communication paths between the sender and the receiver by utilizing the network path machine learning model." without providing additional details in the claims, however as presented below Ma in view of a new art (“Mahadevan”, US 20160380892 A1) has been introduced to teach these subject matters.
Ma teaches generating a network path machine learning model that simulates network behavior parameters affecting communications between a given sender and a given receiver for the plurality of communications and the estimated cross-traffic load  [0020-0029] Fig. 1  The predictor 100 operates on input network data 140 to generate an output network tomography 160, The predictor 100 determines the path performance metric of interest (S101), The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103))([0027] The predictor 100 then uses the results (e.g., the obtained and predicted path performance metrics) to construct a network topology network tomography 160 (S104))([Abstract] the obtained path performance metrics to train a machine-learning model to)([0026] The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network))([0023] congestion level and bandwidth is cross traffic load); and generating an estimated output sent from a sender to receiver via a network path by utilizing the network path machine learning model ([0010])([0026] Fig. 1 The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103) the machine-learning model could be used to predict the delay between the remaining node pairs such as nodes 2 and 4, nodes 2 and 5, nodes 3 and 7){Examiner interprets delay as the estimated output based on the paragraph [0014, 0076] of the current application}.

Ma in view of Mahadevan teaches by modeling multiple different paths between the given sender and the given receiver as a single bottleneck path between the given sender and the receiver ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes.), and generating an estimated output for a packet time series sent from a sender to a receiver via a network path modeled as a single bottleneck path representative of multiple different communication paths between the sender and the receiver ([0030-0037] Fig. 2, steps 260, 280, , transmits several packets, sender, receiver, the network analyzer 188 generates a network topology model and analyzes the processed data to assign quality scores to portions of the network topology model based on the processed data. Then, at stage 280 the network analyzer 188 can generate useful data from the model and quality scores,  the network analyzer 188 calculates packet delay variation from periodic latency measurements reported by the latency monitor 322) ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes. the network analyzer 188 can aggregate all of the measurements for all of the routes through the transmission network 114 (a) between the entry and egress nodes.)([0048-0049]  The network analyzer 188 uses round-trip time measurements for the corresponding paths to the destination IP address block or subnet, and/or to other network addresses in the same geographic location (or metro region). The network analyzer 188 uses this information to predict the AS paths to end devices 120 for the measured traffic and measure latency for the predicted paths)([0060] Fig. 5 The network device 131 includes a forwarding engine 132 that uses the device configuration and routing data stored in memory 134 to manage data traffic at network interfaces 136). Additionally, Mahadevan is in the same field of the instant application. 


Although the claims are interpreted in light of the specification, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-5, 9, 16-18, 21 and 23 are rejected under 35 U.S.C. 103 as being un-patentable over Ma et al. (“Ma”, US 20200396135 A1) hereinafter Ma, in view of Mahadevan et al. (“Mahadevan”, US 20160380892 A1) hereinafter Mahadevan, and further view of Avci et al. (”Avci”, US 20160057061 A1) hereinafter Avci. 

Regarding claim 1, Ma teaches a method.
identifying a sender and a receiver within a communication network ([0020-0029] nodes 1through 7 are the sender and receivers in the network 140), the sender being associated with a first set of attributes and the receiver being associated with a second set of attributes ([0020] The identifying information may indicate node names of all the nodes and internet protocol (IP) addresses of each of the nodes){Examiner interprets names of the nodes and communication protocol IP as attributes based on the paragraph [0026] of the current application}; 
receiving one or more network behavior parameters for a network path between the sender and the receiver, the one or more network behavior parameters including an estimated cross-traffic load associated with sample behavior data ([0035] augmented training data) from additional senders and corresponding receivers within the communication network ([0021] Fig. 1, network 140 of nodes 1 through 7 are senders and receivers)([0022] Path delay, Path jitter, Path delivery ratio, path length, pa)([0023-0028] Fig. 1 Path congestion Level, element 140 in Fig. 1, multiple nodes are senders and receivers, path, Links, end of end paths)([0032] performance metrics such as Congestion level, bandwidth)([0025] Fig. 1 S102 path performance measurements of selected node pairs (S102). For example, rather than obtain the path performance measurements of all node pairs, performance measurements are only obtained for a small subset (e.g., 30%) of the available node pairs.){Examiner interprets path congestion level as an estimated cross traffic load associated with an estimated volume of cross traffic}; 
generating an estimated output sent between the sender and the receiver ([0010])([0026] Fig. 1 The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103) the machine-learning model could be used to predict the delay between the remaining node pairs such as nodes 2 and 4, nodes 2 and 5, nodes 3 and 7){Examiner interprets predict the delay as the estimated output based on the paragraphs [ 0014, 0076] of the current application}.

Ma does not explicitly teach generating a simulated communication network utilizing a network path simulator by providing a simulator configuration to the network path simulator, however
Avci teaches generating a simulated communication network ([0043-0045] Fig. 3 Emulated forwarding plane is the simulation communication network) utilizing a network path simulator ([0043-0045] Fig. 3 ICN Controller) by providing a simulator configuration to the network path simulator ([0042-0045] Fig. 3 the ICN controller 320 builds and optimizes a new set of forwarding rules 330 based on the selected paths and distributes network pathing information, the selection criteria comprise an effect of the paths to traffic completing time, network congestion, and data packet size or types within the traffic flow. )

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Avci in order to generate simulated network because it would help manage large networks more efficiently and would reduce the manageability cost. 

Ma does not explicitly teach the network path including multiple different communication paths between the sender and the receiver via the network environment, the network path simulator being configured to model the network path as a single bottleneck path representative of the multiple different communication paths between the sender and the receiver and based on the one or more network behavior parameters including the estimated cross traffic load, generating an estimated output for a packet time series sent between the sender and the receiver via the network path utilizing the single bottleneck path modeled by the network path simulator in accordance with the simulator configuration, however
Mahadevan teaches the network path including multiple different communication paths between the sender and the receiver via the network environment ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes.), 
the network path simulator being configured to model the network path as a single bottleneck path representative of the multiple different communication paths between the sender and the receiver and based on the one or more network behavior parameters including the estimated cross traffic load ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes. the network analyzer 188 can aggregate all of the measurements for all of the routes through the transmission network 114 (a) between the entry and egress nodes.)([0047-0053] , multiple paths, the network analyzer 188 generates a network topology model and analyzes the processed data to assign one or more quality scores to portions of the network topology model based on the processed data)([0030-0032] Fig. 2, Fig. 3 the network analyzer 188 collects data descriptive of a network topology spanning multiple autonomous networks. The collected data includes measurements of quality metrics for data transmissions passing through one or more of the multiple autonomous networks. In some implementations, the collected data includes measurements of quality metrics for control plane statistics such as counts of and metrics associated with Border Gateway Protocol (“BGP”) advertisements received at an edge node 164 or 166. Control plane statistics can provide additional information about availability and quality of alternative paths through different autonomous system networks along potential routes. Metrics may include, for example, bandwidth, throughput, goodput, congestion events, congestion frequency, path length (i.e., hop count), round-trip time (“RTT”), latency, lag, packet delay variation,)
generating an estimated output for a packet time series sent between the sender and the receiver via the network path utilizing the single bottleneck path modeled by the network path simulator in accordance with the simulator configuration ([0030-0037] Fig. 2, steps 260, 280, , transmits several packets, sender, receiver, the network analyzer 188 generates a network topology model and analyzes the processed data to assign quality scores to portions of the network topology model based on the processed data. Then, at stage 280 the network analyzer 188 can generate useful data from the model and quality scores.) ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes. the network analyzer 188 can aggregate all of the measurements for all of the routes through the transmission network 114 (a) between the entry and egress nodes.)([0048-0049]  The network analyzer 188 uses round-trip time measurements for the corresponding paths to the destination IP address block or subnet, and/or to other network addresses in the same geographic location (or metro region). The network analyzer 188 uses this information to predict the AS paths to end devices 120 for the measured traffic and measure latency for the predicted paths)([0060] Fig. 5 The network device 131 includes a forwarding engine 132 that uses the device configuration and routing data stored in memory 134 to manage data traffic at network interfaces 136) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to model multiple links as a network path between the sender and receiver, and predict the network behavior because it would help manage large and WAN networks as autonomous systems and route the packets across multiple autonomous network in more reliable and appropriate ways. 


Regarding claim 2, Ma, Mahadevan, and Avci teach the method of claim 1, 
Ma further teaches comprising generating the estimated cross-traffic load based on the one or more network behavior comprising a buffer size ([0025] Fig. 5 these path performance measurements could have been previously obtained by another actor and stored in memory (e.g., see 30 in FIG. 5) in a table, file, or database accessible by the predictor 100.), a receiving rate ([0022] A multiplicative path metric such as packet delivery ratio is also an additive performance metric), and a delay metric between two or more packets ([0022-0025] delay is a metric, delay determined from the time)


Regarding claim 3, Ma, Mahadevan, and Avci teach the method of claim 1, 
Ma further teaches wherein the first set of attributes and the second set of attributes include one or more of types of connectivity, locations of the sender and the receiver, and Internet service provider (ISP) identifiers associated with the sender and the receiver ([0020] The identifying information may indicate node names of all the nodes and internet protocol (IP) addresses of each of the nodes.).

Regarding claim 4, Ma, Mahadevan, and Avci teach the method of claim 3, 
Ma further teaches wherein the one or more network behavior parameters associated with one or more communications between the corresponding sender and the receiver ([0021] Fig. 1, network 140 of nodes 1 through 7 are senders and receivers)([0022] Path delay, Path jitter, Path delivery ratio, path length, pa)([0023-0028] Fig. 1 Path congestion Level, element 140 in Fig. 1, multiple nodes are senders and receivers, path, Links, end of end paths)

Ma does not explicitly teach selectively sampled parameters from a collection of network traces, however
Mahadevan teaches selectively sampled parameters from a collection of network traces ([0016] A network analyzer 188 gathers data descriptive of network performance for each of the participating networks, e.g., the access network 112, the transmission networks 114, and the service network 118)([0026] The network analyzer 188 gathers measurements of network performance metrics.)([0028, 0031-0032] , a dedicated network monitor gathers measurements for one or more of the metrics and provides the measurements to the network analyzer 188) ([0038]  the network analyzer 188 periodically samples data flows passing through one or more network nodes to estimate load volume).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to have selectively sampled parameters from a collection of network traces because it would help manage network information more efficiently and making forwarding decisions to update forwarding information as network configuration changes dynamically and quickly. 

Regarding claim 5, Ma, Mahadevan, and Avci teach the method of claim 1, 
Ma further teaches wherein the one or more network behavior parameters includes the estimated cross-traffic load and one or more behavior parameters for a modeled path between the sender and receiver, the one or more behavior parameters including one or more of:
a bandwidth of the modeled path ([0023] , metrics such as a path congestion level and a bandwidth)([0032] congestion level and bandwidth); 
a modeled delay for the modeled path ([0024-0027] performance metric such as path delay as the path performance metric of interest.)([0022])([0036-0037] delay is performance metric)([0039]); or a buffer size of the modeled path.

Regarding claim 9, Ma, Mahadevan, and Avci teach the method of claim 1.
Ma does not explicitly teach wherein receiving the one or more network behavior parameters includes selectively sampling network traces between a plurality of senders and a plurality of corresponding receivers, based on the selectively sampled network traces, however
Mahadevan teaches wherein receiving the one or more network behavior parameters includes selectively sampling network traces between a plurality of senders and a plurality of corresponding receivers ([0016] A network analyzer 188 gathers data descriptive of network performance for each of the participating networks, e.g., the access network 112, the transmission networks 114, and the service network 118)([0026] The network analyzer 188 gathers measurements of network performance metrics.)([0028, 0031-0032] , a dedicated network monitor gathers measurements for one or more of the metrics and provides the measurements to the network analyzer 188) ([0038]  the network analyzer 188 periodically samples data flows passing through one or more network nodes to estimate load volume).
based on the selectively sampled network traces ([0030] At stage 260 the network analyzer 188 generates a network topology model and analyzes the processed data to assign quality scores to portions of the network topology model based on the processed data)([0045-0049])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to have selectively sampled parameters from a collection of network traces because it would help manage network information more efficiently and making forwarding decisions to update forwarding information as network configuration changes dynamically and quickly. 

Ma does not explicitly teach training the network path simulator by training a machine-learning model to predict the one or more network behavior parameters for the network path, however
Avci teaches training the network path simulator by training a machine-learning model to predict the one or more network behavior parameters for the network path ([0044-0045, 0055, 0072-0075] Fig. 4, emulated network with machine learning process to train the emulated network and the ICN controller (simulator) utilizing test traffic flows to predict the future state of the network, derive some behavior of the forwarding plane)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Avci in order to train the simulator utilizing a machine learning algorithm because it would help manage and update dynamically the forwarding rules in the network as the traffic load changes over time. 

Regarding claim 16, Ma teaches A system, comprising: one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to ([0008-0010] The system includes a memory storing a computer program and a processor configured to execute the computer program.)([0048-0051])
The rest of claim 16 can be rejected with the same reasoning as claim 1.


Regarding claim 17, Ma, Mahadevan, and Avci teach the system of claim 16.
Ma further teaches wherein the one or more network behavior parameters between a plurality of senders and a plurality of corresponding receivers within the communication network ([0021] Fig. 1, network 140 of nodes 1 through 7 are senders and receivers)([0022] Path delay, Path jitter, Path delivery ratio, path length, pa)([0023-0028] Fig. 1 Path congestion Level, element 140 in Fig. 1, multiple nodes are senders and receivers, path, Links, end of end paths).
Ma does not teach explicitly previous communications, however
Avci teaches previous communications ([0044] Fig. 4 previously considered test traffic flows)([0070] the decisions learned during the previous training phase)([0079-0080] previously determined forwarding rules. In some embodiments, the forwarding rules are optimized based on the results from a previous discovery phase, previously observed test traffic flows and test traffic currently under observation)([0081])([0084] previously examined test flows)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Avci in order to include previous communications because it would help manage large networks more efficiently and would reduce the manageability cost and provide more data for the Machine learning model to predict future traffic more accurately. 

Ma does not explicitly teach one or more sampled parameters from a collection of network traces derived from, however
Mahadevan teaches one or more sampled parameters from a collection of network traces derived from ([0016] A network analyzer 188 gathers data descriptive of network performance for each of the participating networks, e.g., the access network 112, the transmission networks 114, and the service network 118)([0026] The network analyzer 188 gathers measurements of network performance metrics.)([0028, 0031-0032] , a dedicated network monitor gathers measurements for one or more of the metrics and provides the measurements to the network analyzer 188) ([0038]  the network analyzer 188 periodically samples data flows passing through one or more network nodes to estimate load volume).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to have selectively sampled parameters from a collection of network traces because it would help manage network information more efficiently and making forwarding decisions to update forwarding information as network configuration changes dynamically and quickly. 

Regarding claim 18, Ma, Mahadevan, and Avci teach the system of claim 17, 
Ma further teaches wherein the one or more network behavior parameters include one or more machine-learned parameters output by a network path machine learning model, the network path machine learning model being trained to generate one or more predicted network behavior parameters ([0018-0019] the system utilizes deep neural network and data augmentation to predict the unmeasured performance metrics via learning non-linear relationships between node pairs and underlying unknown topological/routing properties)([0026]  Fig. 1 the predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103), the machine-learning model could be used to predict the delay between the remaining node pairs such as nodes 2 and 4, nodes 2 and 5, nodes 3 and 7, etc.)([0033-0034] measurement data, additional data) ([0035] Fig. 3).

Regarding claim 21, Ma, Mahadevan, and Avci teach the method of claim 1.  
Ma teaches wherein the one or more network parameters additionally includes:
a bandwidth of the single bottleneck path ([0023] , metrics such as a path congestion level and a bandwidth)([0032] congestion level and bandwidth); a modeled delay for the single bottleneck path  ([0024-0027] performance metric such as path delay as the path performance metric of interest.)([0022])([0036-0037] delay is performance metric)([0039]); and a buffer size of the single bottleneck path; {Examiner interprets the claim in the preamble with two options, one option to bring one network parameter, and the second option is more network parameters, examiner chose option 1 and have to bring bandwidth/delay}

Regarding claim 23, claim 23 can be rejected with the same reasoning as claim 21.  

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being un-patentable over Ma et al. (“Ma”, US 20200396135 A1) hereinafter Ma, Mahadevan et al. (“Mahadevan”, US 20160380892 A1) hereinafter Mahadevan, and Avci et al. (”Avci”, US 20160057061 A1) hereinafter Avci, in view of Chen et al. (“Chen”, US 20160080222 A1) hereinafter Chen.


Regarding claim 8, Ma, Mahadevan, and Avci teach the method of claim 1.  
Ma does not explicitly teach training the network path simulator by training a machine-learning model to predict the one or more network behavior parameters for the network path, however
Avci teaches training the network path simulator by training a machine-learning model to predict the one or more network behavior parameters for the network path ([0044-0045, 0055, 0072-0075] Fig. 4, emulated network with machine learning process to train the emulated network and the ICN controller (simulator) utilizing test traffic flows to predict the future state of the network, derive some behavior of the forwarding plane)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Avci in order to train the simulator utilizing a machine learning algorithm because it would help manage and update dynamically the forwarding rules in the network as the traffic load changes over time. 

Ma, Mahadevan, and Avci do not explicitly teach randomly sampling a collection of network traces; and based on the randomly sampled network traces, however
Chen teaches randomly sampling a collection of network traces ([0018] sFlow may use random sampling of packets in network traffic and/or network flows. In some examples, sFlow may use periodic sampling of counters. In some examples, the counters may count network events and/or network activity)([0019] sFlow samples may be used to discover interesting network characteristics, sFlow may be used to troubleshoot network problems by detecting abnormal traffic patterns and/or controlling network congestion by identifying congested network links); and 
based on the randomly sampled network traces ([0018] sFlow may use random sampling of packets in network traffic and/or network flows. In some examples, sFlow may use periodic sampling of counters. In some examples, the counters may count network events and/or network activity)([0019] sFlow samples may be used to discover interesting network characteristics, sFlow may be used to troubleshoot network problems by detecting abnormal traffic patterns and/or controlling network congestion by identifying congested network links)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma, Mahadevan, and Avci in view of Chen in order to have randomly sampled parameters from a collection of network traces because it would help manage network information more efficiently and making forwarding decisions to update forwarding information as network configuration changes dynamically and quickly. 


Regarding claim 24, Claim 24 can be rejected with the same reasoning as claim 8.

Claims 10, 13, 15, and 22 are rejected under 35 U.S.C. 103 as being un-patentable over Ma et al. (“Ma”, US 20200396135 A1) hereinafter Ma, in view of Mahadevan et al. (“Mahadevan”, US 20160380892 A1) hereinafter Mahadevan.

Regarding claim 10, Ma teaches a method ([0026] train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103). the machine-learning model could be used to predict the delay), 
receiving a collection of packet traces for a plurality of communications between a set of senders and a corresponding set of receivers ([0020-0029] Fig. 1 input network data, nodes 1 through 7 are the sender and receivers in the network 140, input network data); 
estimating a cross-traffic load based on sampled behavior data between one or more senders from the set of senders and one or more corresponding receivers from the corresponding set of receivers ([0034-0038] Fig. 3 Estimation algorithm, path performance estimation before training and line 9 for path performance update after training, set of nodes, delay is the performance metric, delay and congestion level, training data);
generating a network path machine learning model that simulates network behavior parameters affecting communications between a given sender and a given receiver for the plurality of communications and the estimated cross-traffic load  ([0004, 0020-0029] Fig. 1  The predictor 100 operates on input network data 140 to generate an output network tomography 160, The predictor 100 determines the path performance metric of interest (S101), The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103), the predictor 100 could use an operating system command such as ping, traceroute, or tracert to obtain these path performance measurements)([0027] The predictor 100 then uses the results (e.g., the obtained and predicted path performance metrics) to construct a network topology network tomography 160 (S104))([Abstract] the obtained path performance metrics to train a machine-learning model to)([0026] The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network))([0023] congestion level and bandwidth is cross traffic load); and 
generating an estimated output sent from a sender to receiver via a network path by utilizing the network path machine learning model ([0010])([0026] Fig. 1 The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103) the machine-learning model could be used to predict the delay between the remaining node pairs such as nodes 2 and 4, nodes 2 and 5, nodes 3 and 7){Examiner interprets delay as the estimated output based on the paragraph [0014, 0076] of the current application}.

Ma does not explicitly teach for configuring a network path simulator, by modeling multiple different paths between the given sender and the given receiver as a single bottleneck path between the given sender and the given receiver and based on trace information derived from the collection of packet traces for the plurality of communications and the estimated cross- traffic load, generating an estimated output for a packet time series sent from a sender to a receiver via a network path modeled as a single bottleneck path representative of multiple different communication paths between the sender and the receiver, however
Mahadevan teaches for configuring a network path simulator ([0054] the network analyzer 188 conducts simulations to predict impact of proposed changes on various traffic flows. In some implementations, the network analyzer 188 conducts simulations to determine if a lower latency paths exist for ingressing and/or egressing traffic, )
by modeling multiple different paths between the given sender and the given receiver as a single bottleneck path between the given sender and the receiver ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes.), and 
based on trace information derived from the collection of packet traces for the plurality of communications and the estimated cross- traffic load  ([0016] A network analyzer 188 gathers data descriptive of network performance for each of the participating networks, e.g., the access network 112, the transmission networks 114, and the service network 118)([0026] The network analyzer 188 gathers measurements of network performance metrics.)([0028, 0031-0032] , a dedicated network monitor gathers measurements for one or more of the metrics and provides the measurements to the network analyzer 188) ([0038]  the network analyzer 188 periodically samples data flows passing through one or more network nodes to estimate load volume).
generating an estimated output for a packet time series sent from a sender to a receiver via a network path modeled as a single bottleneck path representative of multiple different communication paths between the sender and the receiver ([0030-0037] Fig. 2, steps 260, 280, , transmits several packets, sender, receiver, the network analyzer 188 generates a network topology model and analyzes the processed data to assign quality scores to portions of the network topology model based on the processed data. Then, at stage 280 the network analyzer 188 can generate useful data from the model and quality scores,  the network analyzer 188 calculates packet delay variation from periodic latency measurements reported by the latency monitor 322) ([0046] Fig. 3 The data aggregation 346 also allows the network analyzer 188 to treat entire autonomous systems as a single link for route analysis purposes. the network analyzer 188 can aggregate all of the measurements for all of the routes through the transmission network 114 (a) between the entry and egress nodes.)([0048-0049]  The network analyzer 188 uses round-trip time measurements for the corresponding paths to the destination IP address block or subnet, and/or to other network addresses in the same geographic location (or metro region). The network analyzer 188 uses this information to predict the AS paths to end devices 120 for the measured traffic and measure latency for the predicted paths)([0060] Fig. 5 The network device 131 includes a forwarding engine 132 that uses the device configuration and routing data stored in memory 134 to manage data traffic at network interfaces 136) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to model multiple links as a network path between the sender and receiver, and predict the network behavior because it would help manage large and WAN networks as autonomous systems and route the packets across multiple autonomous network in more reliable and appropriate ways.


Regarding claim 13, Ma, and Mahadevan teach the method of claim 10, 
Ma does not explicitly teach wherein estimating the cross-traffic load is based on detected instances of high sending rates from the packet time series, however
Mahadevan teaches wherein estimating the cross-traffic load is based on detected instances of high sending rates from the packet time series ([0048] the network analyzer 188 may test for how the network would handle higher traffic loads at various times of the day)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to estimate and provide the cross traffic load based on detected instances of high sending rates because it would help manage large networks with large traffic rates more efficiently and would reduce the manageability cost. 

Regarding claim 15, Ma, and Mahadevan teach the method of claim 10, 
Ma further teaches includes a first set of attributes for the set of senders and a second set of attributes for the corresponding set of receivers ([0020] the identifying information may indicate node names of all the nodes and internet protocol (IP) addresses of each of the nodes.), and
wherein the network path machine learning model is further trained based on the first set of attributes and the second set of attributes ([0010])([0020-0026] Fig. 1 The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103) the machine-learning model could be used to predict the delay between the remaining node pairs such as nodes 2 and 4, nodes 2 and 5, nodes 3 and 7, input network data is used by the predicator when training the machine learning model).
Ma does not explicitly trace information includes a first set of attributes for the set of senders and a second set of attributes for the corresponding set of receivers, however
Mahadevan teaches trace information includes a first set of attributes for the set of senders and a second set of attributes for the corresponding set of receivers ([0047]  the network topology model includes identifiers (e.g., network address, machine access control (“MAC”) address, port numbers, vendor names, AS control entity names, etc.)).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to include attributes of the sender and receiver because it would help manage network information more efficiently and making forwarding decisions to update forwarding information as network configuration changes dynamically and quickly. 

Regarding claim 22, Ma, and Mahadevan teach the method of claim 10, 
Ma teaches wherein the network path machine learning model is trained to predict the network behavior parameters  [0020-0029] Fig. 1  The predictor 100 operates on input network data 140 to generate an output network tomography 160, The predictor 100 determines the path performance metric of interest (S101), The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network) to predict the remaining path performance metrics (S103))([0027] The predictor 100 then uses the results (e.g., the obtained and predicted path performance metrics) to construct a network topology network tomography 160 (S104))([Abstract] the obtained path performance metrics to train a machine-learning model to)([0026] The predictor 100 then uses the obtained path performance measurements to train a machine-learning model (e.g., a neural network))([0023] congestion level and bandwidth is cross traffic load) including: a bandwidth of the single bottleneck path ([0023] , metrics such as a path congestion level and a bandwidth)([0032] congestion level and bandwidth); a modeled delay for the single bottleneck path ([0024-0027] performance metric such as path delay as the path performance metric of interest.)([0022])([0036-0037] delay is performance metric)([0039]);
Ma does not explicitly teach a buffer size of the single bottleneck path, however
Mahadevan teaches a buffer size of the single bottleneck path ([0027, 0038, 0048] collects load information from one or more edge nodes, network analyzer 188 periodically samples data flows passing through one or more network nodes to estimate load volume){examiner interprets buffer size as the load information at each node as buffer size}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma in view of Mahadevan in order to include the buffer size as a network parameter because it would help network controller direct and control traffics more appropriately between different nodes in the network.



Claim 11 is rejected under 35 U.S.C. 103 as being un-patentable over Ma et al. (“Ma”, US 20200396135 A1) hereinafter Ma, and Mahadevan et al. (“Mahadevan”, US 20160380892 A1) hereinafter Mahadevan, in view of Svennebring et al. (“Svennebring”, US 20190319868 A1) hereinafter Svennebring.

Regarding claim 11, Ma, and Mahadevan teach the method of claim 10, 
Ma, and Mahadevan do not explicitly teach wherein the network path machine learning model includes a deep long short term memory (LSTM) neural network trained to predict a communication delay between the given sender and the given receiver, however
Svennebring teaches wherein the network path machine learning model includes a deep long short term memory (LSTM) neural network trained to predict a communication delay between the given sender and the given receiver ([Abstract] determining and communicating Link Performance Predictions (LPPs), such as in connection with management of radio communication links, are discussed herein. The LPPs are predictions of future network behaviors/metrics (e.g., bandwidth, latency, capacity, coverage holes, etc.))([0042])([0047])([0180] cell load model 710 may be a Recurrent Neural Network (RNN) with a Long Short Term Memory (LSTM). RNNs are a type of neural network having connections between nodes form a directed graph along a temporal sequence, which allows temporal patterns to be identified in time-series data)([0212] BW prediction using an LSTM based machine learning model,)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma, and Mahadevan in view of Svennebring in order to utilize LSTM neural network trained to predict delay because it would provide support for certain traffic types or services and more specifically handling long sequence traffic prediction more efficiently. 

Claim 12 is rejected under 35 U.S.C. 103 as being un-patentable over Ma et al. (“Ma”, US 20200396135 A1) hereinafter Ma, and Mahadevan et al. (“Mahadevan”, US 20160380892 A1) hereinafter Mahadevan, in view of Perla et al. (“Perla”, US 8184540 B1) hereinafter Perla. 

Regarding claim 12, Ma, and Mahadevan teach the method of claim 10, 
Ma further teaches estimating the cross-traffic load ([0034-0038] Fig. 3 Estimation algorithm, path performance estimation before training and line 9 for path performance update after training, set of nodes, delay is the performance metric, delay and congestion level, training data);
Ma and Mahadevan do not explicitly teach wherein based on determining a delay of packets by comparing a queue size of a queue and a queue flow rate of the queue with respect to the packets, however
Perla teaches determining a delay pf packets by comparing a queue size of a queue and a queue flow rate of the queue with respect to the packets ([Col. 8 Line 61- Col.9 Lines7] queue manager 50 monitors, for each of queues 51, the current queue depth and the queue drain rate (i.e., the rate at which the packets referenced in the queue are transmitted).)([Col. 9 Lines 8-30 ] Queue latency)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma and Mahadevan in view of Perla in order to measure the delay using the size of the queue and flow rate because it would help the network provider may provide a guaranteed level of bandwidth to a particular node with different levels of services. 

Claim 14 is rejected under 35 U.S.C. 103 as being un-patentable over Ma et al. (“Ma”, US 20200396135 A1) hereinafter Ma, and Mahadevan et al. (“Mahadevan”, US 20160380892 A1) hereinafter Mahadevan, in view of Anerousis et al. (“Anerousis”, US 20170054641 A1) hereinafter Anerousis.

Regarding claim 14, Ma, and Mahadevan teach the method of claim 10, 
Ma and Mahadevan do not explicitly teach wherein the network path machine learning model is trained to predict the network behavior parameters including one or more of: reordering of network packets from the packet time series variable bandwidth over a duration associated with the packet time series; or random loss of the network packets from the packet time series, however
Anerousis teaches including one or more of: variable bandwidth over a duration associated with the packet time series ([0040-0041] Table 2 traffic provisioning aveBandwidth 8 Gb, minBandwidth 4GB, maxBandwidth 12GB)([0042]  in order to predict network traffic density and provision available network bandwidth, so as to anticipate and mitigate traffic bottlenecks and congestion)([0050-0053])([0056])(Fig. 2 Machine Learning Model, Pattern Update Module, Network Traffic Monitor, Traffic Density Predictor, Data analytics);
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Ma and Mahadevan in view of Anerousis in order to include a variable bandwidth over duration associated with the packet times because it would help reduce congestion, latency and packet loss and predict the bandwidth for future traffic more accurately. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444